 1   Jonathan Weissglass (SBN 185008)                       Mark McKane (SBN 230552)
     jweissglass@altshulerberzon.com                        Mark.mckane@kirkland.com
 2   ALTSHULER BERZON LLP                                   KIRKLAND & ELLIS LLP
 3   177 Post Street, Suite 300                             555 California Street
     San Francisco, CA 94108                                San Francisco, CA 94104
 4   Telephone: (310) 392-8801                              Telephone: (415) 439-1400
     Facsimile: (310) 278-5938                              Facsimile: (415) 439-1500
 5
     J. Gerard Stranch, IV (admitted pro hac vice)          Gregg F. LoCascio, P.C. (admitted pro hac vice)
 6   gerards@bsjfirm.com                                    gregg.locascio@kirkland.com
 7   Benjamin A. Gastel (admitted pro hac vice)             Anders Fjellstedt (admitted pro hac vice)
     beng@bsjfirm.com                                       anders.fjellstedt@kirkland.com
 8   BRANSTETTER, STRANCH & JENNINGS,                       KIRKLAND & ELLIS LLP
     PLLC                                                   1301 Pennsylvania Avenue, N.W.
 9   223 Rosa L. Parks Avenue, Suite 200                    Washington, D.C. 20004
     Nashville, TN 37203                                    Telephone: (202) 389-5000
10
     Telephone: (615) 254-8801                              Facsimile: (202) 389-5200
11   Facsimile: (615) 255-5419
                                                            Attorneys for Defendant
12   Attorneys for Plaintiff                                Abbott Laboratories, Inc.
     Crystal Kao and Nina Barwick, individually and on
13   behalf of herself and all others similarly situated
14
                                   UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
16

17   CRYSTAL KAO and NINA BARWICK,                          )   CASE NO. 3:17-CV-02790
     individually and on behalf of themselves and all       )
18
     other similarly situated,                              )   [PROPOSED] STIPULATED ORDER
19                                                          )   RE DISCOVERY OF
                   Plaintiffs,                              )   ELECTRONICALLY STORED
20                                                          )   INFORMATION
            vs.                                             )
21                                                          )
22   ABBOTT LABORATORIES, INC. an Illinois                  )
     corporation d/b/a Abbott Nutrition,                    )
23                                                          )
                   Defendant.                               )
24                                                          )
25

26
27

28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION               1                               CASE NO. 3:17-CV-02790
 1   1.        PURPOSE
 2             This Order will govern discovery of electronically stored information (“ESI”) in this case as a
 3
     supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery of
 4
     Electronically Stored Information, and any other applicable orders and rules.
 5
     2.        COOPERATION
 6

 7             The parties are aware of the importance the Court places on cooperation and commit to

 8   cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the Discovery

 9   of ESI.
10
     3.        LIAISON
11
               The parties have identified liaisons to each other who are and will be knowledgeable about and
12
     responsible for discussing their respective ESI. Each e-discovery liaison will be, or have access to
13
     those who are, knowledgeable about the technical aspects of e-discovery, including the location,
14

15   nature, accessibility, format, collection, search methodologies, and production of ESI in this matter.

16   The parties will rely on the liaisons, as needed, to confer about ESI and to help resolve disputes without
17   court intervention.
18
     4.        PRESERVATION
19
               The parties have discussed their preservation obligations and needs and agree that preservation
20
     of potentially relevant ESI will be reasonable and proportionate. To reduce the costs and burdens of
21

22   preservation and to ensure proper ESI is preserved, the parties agree that:

23             a)     Only ESI in the form of email, employee hard drives, employee home shares,

24   Departmental Network Shares, SharePoint, and relevant document management systems created or
25   received between January 15, 2015 and May 15, 2017 will be preserved;
26
               b)     The parties will agree on the number of custodians per party for whom ESI will be
27
     preserved;
28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION                 2                             CASE NO. 3:17-CV-02790
 1          c)      These data sources are not reasonably accessible because of undue burden or cost
 2   pursuant to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these sources will be preserved but not searched,
 3
     reviewed, or produced: disaster recovery backup media and backup of employee computers;
 4
            d)      Among the sources of data the parties agree are not reasonably accessible, the parties
 5
     agree not to preserve the following: backup media created before January 15, 2015, digital voicemail,
 6

 7   instant messaging, and text messages;

 8          e)      In addition to the agreements above, the parties agree data from these sources (a) could

 9   contain relevant information but (b) under the proportionality factors, should not be preserved: digital
10
     voicemail, instant messaging, and text messages.
11
     5.     SEARCH
12
            The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if
13
     appropriate, they will meet and confer about methods to search ESI in order to identify ESI that is
14

15   subject to production in discovery and filter out ESI that is not subject to discovery.

16   6.     PRODUCTION FORMATS
17          The parties agree to produce documents in [ ] PDF, [x]TIFF, [x]native and/or [ ]paper or
18
     a combination thereof file formats. If particular documents warrant a different format, the parties will
19
     cooperate to arrange for the mutually acceptable production of such documents. The parties agree not
20

21   to degrade the searchability of documents as part of the document production process. The parties

22   additionally agree to the following production format and process:

23          A. Form of Production. The parties will produce all documents as Group IV single page
24   black and white TIFF format files imaged at 300 dpi, except that product labels and print
25
     advertisements which exist in color shall be produced in color. For all other documents (which will
26
     be produced in black and white) the producing party will honor reasonable requests made in good faith
27
     for either the production of the original document for inspection and copying or production of a color
28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION                3                             CASE NO. 3:17-CV-02790
 1   image of the document. The parties will name each TIFF file with a unique name matching the Bates
 2   number labeled on the corresponding page, and will include appropriate confidentiality designations
 3
     labeled on the document as specified in the Protective Order. The Bates number should be consistent
 4
     across the production, contain no special characters, and be numerically sequential within a given
 5
     document.
 6

 7                  1. When processing ESI for review and for production in TIFF format, the producing

 8   party will instruct its vendor to force off Auto Date and unhide all hidden objects.

 9                  2. When processing ESI, CST should be selected as the time zone and the producing
10
     party will note the time zone used in its processing. To the extent that a party has already processed
11
     ESI using a different time zone, the producing party will note the time zone used in its processing.
12
     Otherwise, Parties shall consistently produce all ESI processed using the same time zone. When a
13
     metadata field includes a date, the date shall be provided in the format defined in Section 6.K. below.
14

15                  3. The parties shall meet and confer to the extent reasonably necessary to facilitate the

16   import and use of the produced materials with commercially available document management or
17   litigation support software.
18
            B. Image Load File. The parties shall provide an image load file (e.g., Opticon file or LFP)
19
     that contains document boundaries.
20
            C. Document Text. For documents containing extractable text that was originally stored as
21

22   native electronic files and which do not have redactions, the extracted, full text from the body of each

23   document will be produced in a separate .txt file named for the beginning Bates number of the

24   document. For documents that were originally stored as native electronic files and which have
25   redactions, OCR text will be produced from the redacted image(s) associated with each document as
26
     a separate .txt file for each document named for the Bates number of the document. Any redacted,
27
     privileged material should be clearly labeled to show the redactions on the TIFF image.
28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION               4                             CASE NO. 3:17-CV-02790
 1          D. Excel and Other Spreadsheet Files. Files created by Microsoft Excel or other spreadsheet
 2   programs shall be produced in native format with corresponding TIFF images of Bates-stamped slip-
 3
     sheets and appropriate confidentiality labeling. The parties will provide a relative file path or link to
 4
     the native Excel in the .dat file. The produced file shall be named with the Bates number of the first
 5
     page of the corresponding TIFF production of the document (e.g., “ABC00001.xls”).
 6

 7          E. Special File Types. If production in native format is necessary to decipher the meaning,

 8   context, or content of a document produced in TIFF, the producing party will honor reasonable

 9   requests made in good faith for either the production of the original document for inspection and
10
     copying or production of the document in native format. Documents that are to be produced in a native
11
     format, but that require redactions will be produced as TIFF images with the relevant portions
12
     redacted, or if a TIFF image production is not practicable (e.g., the file is a video or very large
13
     spreadsheet), as a copy of the native file with the relevant portions replaced with “[REDACTED]” or
14

15   a similar mark. The produced file should be named with the Bates number of the first page of the

16   corresponding TIFF production of the document (e.g., “ABC00001.ppt”).
17          F. Production of Physical Documents. Documents that exist in physical hard-copy format
18
     shall be scanned and produced electronically. These documents shall be converted to single page
19
     image files (BLACK AND WHITE Group IV TIFF) and produced following the same protocols set
20
     forth herein or otherwise agreed to by the parties. All such documents will be produced with an OCR
21

22   file as outlined in Section 6.H. below.

23          G. Document Unitization. For files produced as either BLACK AND WHITE Group IV

24   TIFF, each page of a document shall be electronically saved as an image file. If a document consists
25   of more than one page, the unitization of the document and any attachments and/or affixed notes shall
26
     be maintained as it existed in the original when creating the image files.
27

28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION               5                              CASE NO. 3:17-CV-02790
 1          H. Load/Unitization File. The producing party shall produce a Load/Unitization file for all
 2   produced documents in accordance with the following formatting:
 3
            OCR and Extracted Text Files (.TXT Files):
 4
            ESI shall be produced with multi-page searchable Extracted Text or OCR text. For documents
 5
     that were originally stored as native electronic files and which do not have redactions, the extracted,
 6

 7   full text from the body of each document will be produced. For documents that were originally stored

 8   as native electronic files and which have redactions, OCR text will be produced from the redacted

 9   image(s) associated with each document. Any such Extracted Text or OCR will be produced on a
10
     document level in the following format:
11
            •   Produce a single text file per document containing all the document’s pages
12
            •   Filenames must be matched bates number in this form:
13

14              •   <Bates num>.txt

15              •   Where <Bates num> is the BATES number of the first page in the document.
16          •   Text must be encoded in UTF-8.
17
            •   Text files will be located in a directory named “TEXT” that is separate from the TIFF
18
                image.
19
            Images Files:
20

21          •   Single page per image

22          •   Black and White Group IV TIFF
23          •   Filenames for images must be matched bates number in this form:
24
                •   <Bates num>.<ext>
25
                •   Where <Bates num> is the BATES number of the page, and <ext> is the appropriate
26
27                  extension for the image format (.jpg, .tif).

28          Load/Unitization Files:

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION               6                            CASE NO. 3:17-CV-02790
 1          •   “Concordance Default” delimited text file utilizing the following characters:
 2
                •   The “comma” delimiter is ““ (020)
 3
                •   The “quote” delimiter is “þ” (254)
 4
                •   The “new line” delimiter is “®” (174)
 5

 6          •   First line must contain the column/field names (set forth in Paragraph 1(c) herein)

 7          •   Every row must have the same number of columns/fields (empty values are acceptable)
 8          •   Text must be encoded in UTF-8
 9
            •   LFP IPRO LOAD FILE with relative pathing to the image files or OPT OPTICON LOAD
10
                FILE with relative pathing to the images files in the format preferable to the Receiving
11
                Party
12

13          Notwithstanding the foregoing, the parties agree to further meet and confer, as necessary, in

14   advance of any production of documents, and in consultation with their respective vendors, to confirm

15   all Load/Unitization file specifications.
16
            I. De-Duplication. To the extent that exact duplicate documents (based on MD5 or SHA-1
17
     hash values) reside within a party’s ESI data set, each party may produce only a single copy of a
18
     responsive document or record (“Single Production Copy”). Exact duplicates will be identified
19
20   through calculation of MD5 or SHA-1 hash value and all de-duplication will occur at the family level

21   and across all custodians.

22          J. Production Media. Documents shall be produced on CD-ROM, DVD, external hard drive
23   (with standard PC compatible interface), .ftp site, or such other readily accessible computer or
24
     electronic media as the parties may hereafter agree upon (the “Production Media”). Each item of
25
     Production Media shall include: (1) the production date, and (2) the Bates number range of the
26
     materials contained on such Production Media item. Regardless of the form of the production, the
27

28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION                7                           CASE NO. 3:17-CV-02790
 1   materials may be password protected and/or encrypted, and any corresponding passwords or
 2   encryption keys shall be provided in a timely manner.
 3
            K. Document Metadata. Parties will produce extracted metadata for each document in the
 4
     form of a .dat file, and include the following fields, as shown in the table below. If specific fields
 5
     cannot be populated, the field should be left blank. When a metadata field includes a date, the date
 6

 7   shall be provided in the following format in separate fields as specified below: mm/dd/yyyy or

 8   HH:mm:ss.

 9    Field                                                Description
      Bates_Begin                                          The Bates label of the first page of the document.
10
      Bates_End                                            The Bates label of the last page of the document.
11    Attach_Begin                                         The Bates label of the first page of a family of
                                                           documents (e.g., email and attachment).
12    Attach_End                                           The Bates label of the last page of a family of
                                                           documents (e.g., email and attachment).
13
      File Name                                            The filename of an attachment or stand-alone
14                                                         e-file.
      Custodian                                            The custodian(s) of the document.
15    Filename Extension                                   The original filename extension suffix (e.g.,
                                                           .doc, .pps., .jpeg, .txt, .xls).
16    Subject                                              The subject of an email.
17    Sent_Date                                            For email, the sent date of the message.
      Sent_Time                                            For email, the sent time of the message.
18    Create_Date                                          For efiles or attachments, the document’s
                                                           creation date or operating system creation date.
19    Create_Time                                          For efiles or attachments, the document’s
                                                           creation time or operating system creation time.
20
      Modified_Date                                        For efiles or attachments, document’s last
21                                                         modified date or operating system last modified
                                                           date.
22    Modified_Time                                        For efiles or attachments, the document’s last
                                                           modified time or operating system last modified
23                                                         time.
24    Author                                               Original composer of a document or attachment.
      From                                                 The sender of an email message.
25    To                                                   The recipients of an email message, in a
                                                           semi-colon delimited multi-value list.
26    CC                                                   The copyee(s) of an email message, in a
27                                                         semi-colon delimited multi-value list.
      BCC                                                  The blind copyee(s) of an email message, in a
28                                                         semi-colon delimited, multi-value list.

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION              8                               CASE NO. 3:17-CV-02790
 1    MD5/SHA-1                                              The calculated MD5 or SHA-1 hash value of the
                                                             document.
 2
      Native_File                                            The file path to the location of the native file if
 3                                                           produced natively.
      Confidentiality                                        The confidentiality designation, if any, for the
 4                                                           document pursuant to any protective order in the
                                                             case.
 5    Production Volume Name                                 The name of the volume of the production the
                                                             document was produced in.
 6
      Duplicate Custodians                                   Identify all custodians who had an ESI copy of
 7                                                           the produced document in list form separated by
                                                             commas.
 8    Processing Time Zone                                   Time of processing in CST.
 9
10
            Notwithstanding the foregoing, the parties will meet and confer in good faith as necessary prior
11
     to the production of documents, with technical experts as needed, to clarify or resolve any issues (e.g.,
12
     definitions of metadata fields, inconsistencies, and burden) concerning the production of metadata.
13

14          L. Attachments. Email attachments must be mapped to their parent by the Document or

15   Production number. BeginAttach and EndAttach fields must be populated for parent and child

16   documents.
17          M. Structured Data. To the extent a response to discovery requires production of discoverable
18
     electronic information contained in a database, in lieu of producing the database, the parties may meet
19
     and confer, with an understanding of which fields are relevant, to attempt to agree upon the sets of
20
     data or fields to be included and generate a report in a reasonably usable and exportable electronic file
21

22   (e.g., Excel or CSV format) for review by the requesting party or counsel. Upon review of the

23   report(s), the requesting party may make reasonable requests for additional information to explain the

24   database schema, codes, abbreviations, and different report formats or to request specific data from
25
     identified fields. The parties reserve all rights to object, including but not limited to objections for
26
     relevance, undue burden, and/ or inaccessibility.
27
     7.     PHASING
28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION                9                                CASE NO. 3:17-CV-02790
 1          When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties agree to
 2   phase the production of ESI and the initial production will be from the following sources and
 3
     custodians: individuals specifically identified in a party’s Rule 26(a)(1) disclosures, if responsive, and
 4
     subject to any later agreements by the parties re prioritization of production. Following the initial
 5
     production, the parties will continue to prioritize the order of subsequent productions.
 6

 7   8.     DOCUMENTS PROTECTED FROM DISCOVERY

 8          Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-protected

 9   document, whether inadvertent or otherwise, is not a waiver of privilege or protection from discovery
10
     in this case or in any other federal or state proceeding. For example, the mere production of privileged
11
     or work-product-protected documents in this case as part of a mass production is not itself a waiver in
12
     this case or in any other federal or state proceeding. The Protective Order entered in this case identifies
13
     the procedure for addressing disclosed Privileged Material.
14

15   9.     PRIVILEGE LOGS AND REDACTIONS

16          a)      Asserting privilege and/or work-product protection. A party who withholds or
17   redacts ESI or documents on the grounds of attorney-client privilege and/or work product protection
18
     shall provide a privilege log in a native Excel format that contains the following, for each document
19
     withheld or redacted:
20
                    (i)      A document control number (which shall be a Bates number in the case of
21                           partially-redacted documents);
22
                    (ii)     Family relationship;
23
                    (iii)    File type (.msg, .doc, .pdf, etc.);
24
                    (iv)     Date;
25
                    (v)      Author (or sender in the case of email);
26
                    (vi)     Recipient(s) (or “TO” recipients in the case of email);
27
                    (vii)    CC recipient(s);
28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION                 10                             CASE NO. 3:17-CV-02790
 1                  (viii) BCC recipient(s);
 2                  (ix)    Document name (or subject line in the case or email); and
 3                  (x)     An indication of the privilege and/or protection being asserted (e.g. Attorney
 4                          Client Privilege, Work Product, etc.).

 5          b)      The parties need not include a detailed description of the basis for privilege for each

 6   document in the first instance. The parties may request such information from the withholding party,
 7   by providing specific document control numbers. Any party receiving such a request for more-detailed
 8
     information shall provide a document-by-document description sufficient to allow the other party and
 9
     the Court to evaluate the claim of privilege/protection.
10
            c)      Timing. The parties shall provide a rolling privilege log of withheld and redacted
11

12   documents within 30 days after the document was withheld from production or the redacted document

13   is produced.

14          d)      Exceptions. Parties are not required to log documents withheld on the basis of
15   privilege/protection in the following categories:
16
                    (i)     Documents created after May 15, 2017 need not be logged.
17
                    (ii)    Activities undertaken in compliance with the duty to preserve information are
18                          protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and
                            (B).
19
     10.    MODIFICATION
20

21          This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court for

22   good cause shown.

23

24
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
25

26
27

28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION                11                          CASE NO. 3:17-CV-02790
 1    DATED: March 25, 2019                     /s/ Benjamin A. Gastel
                                                Jonathan Weissglass (SBN 185008)
 2                                              jweissglass@altshulerberzon.com
 3                                              ALTSHULER BERZON LLP
                                                177 Post Street, Suite 300
 4                                              San Francisco, CA 94108
                                                Telephone: (310) 392-8801
 5                                              Facsimile: (310) 278-5938
 6
                                                J. Gerard Stranch, IV (admitted pro hac vice)
 7                                              gerards@bsjfirm.com
                                                Benjamin A. Gastel (admitted pro hac vice)
 8                                              beng@bsjfirm.com
                                                BRANSTETTER, STRANCH & JENNINGS, PLLC
 9                                              223 Rosa L. Parks Avenue, Suite 200
10                                              Nashville, TN 37203
                                                Telephone: (615) 254-8801
11                                              Facsimile: (615) 255-5419

12                                              Attorneys for Plaintiff
                                                Crystal Kao and Nina Barwick, individually and on
13
                                                behalf of herself and all others similarly situated
14

15    DATED: March 25, 2019                     /s/ Anders Fjellstedt
                                                Gregg F. LoCascio, P.C. (admitted pro hac vice)
16                                              gregg.locascio@kirkland.com
17                                              Anders Fjellstedt (admitted pro hac vice)
                                                anders.fjellstedt@kirkland.com
18                                              KIRKLAND & ELLIS LLP
                                                1301 Pennsylvania Avenue, N.W.
19                                              Washington, D.C. 20004
                                                Telephone: (202) 389-5000
20                                              Facsimile: (202) 389-5200
21
                                                Mark McKane (SBN 230552)
22                                              mark.mckane@kirkland.com
                                                Kirkland & Ellis LLP
23                                              555 California Street
                                                San Francisco, California 94104
24
                                                Telephone: (415) 439-1400
25                                              Facsimile: (415) 439-1500

26                                              Attorneys for Defendant
                                                Abbott Laboratories, Inc.
27

28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION          12                             CASE NO. 3:17-CV-02790
 1
                                               ATTESTATION
 2           Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
 3
      filing of this document has been obtained from the other signatories.
 4
       DATED: March 25, 2019                                /s/ Anders Fjellstedt
 5                                                          Anders Fjellstedt
 6

 7    IT IS SO ORDERED that the forgoing Agreement is approved.

 8

 9    DATED: _March 25, 2019_______                _____________________________________________
                                                   Honorable Jon S. Tigar
10
                                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     [PROPOSED] STIPULATED ORDER RE DISCOVERY
     OF ELECTRONICALLY STORED INFORMATION              13                             CASE NO. 3:17-CV-02790
